 THE PRUDENTIAL INSURANCE COMPANY OF AMERICA237interstate commerce which require employees to join, maintain their membership in, orobtain or retain working permits from this Union as a condition of hire or employment,except to the extent that such agreement may be authorized under the proviso to Section8 (a) (3) of the Act.WE WILL NOT cause or attempt to cause the Contractors of Bloomington-Normal,their officers, agents, successors, or assigns, to discriminate against employees or ap-plicants for employment in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.WE WILL immediately notify J. L. Wroan &Son in writing and furnish copies to DelvynSmith and Elvin G. Jacob, that we do not object to, but on the contrary now request, thatcompany to employ Delvyn Smith and Elvin G. Jacob.WE WILL make Delvyn Smith and Elvin G. Jacob whole for any loss of earnings theymay have suffered because of the discrimination against them.LOCAL NO. 63, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, AFL,Labor Organization.Dated ................By.................................... ................................. .......................(Representative)(Title)............................................KENNETH PEARLThis notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or coveredby any othermaterial.THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,PetitionerandINSURANCEAGENTS' INTERNATIONALUNION,LOCAL NO. 10, A.F.L.andASSOCIATED LIFEINSURANCE AGENTS OF MARYLAND. Case No. 5-RM-244.July 21, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Henry L.Segal, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three -member panel [Members Houston,Styles, andPetersonl.Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within the mean-ing of the Act.2.The labororganizationsinvolved claim to representcertain employees of the Employer.3.No question affectingcommerce existsconcerning therepresentation of employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act for thefollowingreasons:Insurance Agents' International Union, Local No. 10, A.F.L.,an intervenor, herein called Local 10, contends that it has acontract with the Employer which bars this proceeding. Asso-106 NLRB No 55. 2 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDciated Life Insurance Agents of Maryland, another Intervenor,herein referred to as Associated, also urges that the contractis a bar, and, further, that the contract rights had been assignedto it by formal action of the membership of Local 10. Alterna-tively,Associated argues that, if the Board fails to find thatitis the contractual successor to Local 10, the Board shoulddirectan election because a schism has occurred withinthe ranks of Local 10. The Employer takes no position withrespect to these contentions.On June 11, 1943, Federal Local 23007, the predecessor toLocal 10, was certified by the Board as the exclusive bargain-ing representative for all district agents of the Employerwhose debits were located in Maryland. At the same time,sister localswere separately certified as the bargainingrepresentatives for agents in Virginia, Delaware, and theDistrictofColumbia.These locals, which were directlychartered by the American Federation of Labor, executedseparate contracts with the Employer for some years there-after. In 1946, the National Federation of Insurance Agents'Council, herein called the Council, was established by theAmerican Federation of Labor to correlate the activities ofthe various locals. In 1949, the Council was certified as thebargaining representative for agents in a 31-State unit whichexcluded theMaryland, Delaware, Virginia, and District ofColumbia units.' In that year, the Council executed a contractwith the Employer covering the employees for which it wascertified.Concurrently,Federal Local 23007 executed anidentical agreement, covering the Maryland unit, jointly withthe separately certified locals who signed for their respectiveunits. In May 1951, the Council was granted an internationalcharter by the American Federation of Labor and assumedthe name of Insurance Agents' International Union, hereincalled the IAIU.Z Federal Local 23007 was then designatedas Local 10.During negotiations in 1951 with the Employer for a masteragreement covering its 31-State unit, the IAIU successfullyinduced the Virginia, Delaware, and District of Columbia localsto relinquish their local autonomy over bargaining mattersand to be included in the master agreement. Local 10, however,declined to do so and, after separate negotiations with theEmployer, executed a contract with it on February 18, 1952,which was to run to March 4, 1954. The Local 10 contract,although identical with the master agreement regarding sub-stantive terms, provided that checked-off dues were to beremitted directly to Local 10, and only Local 10 committeemenwere authorized to handle the grievances of its members.On March 7, 1952, the IAIU filed with the Board a motion toconsolidate units by including the Maryland unit, representedby Local 10, in its multistate unit. Shortly thereafter, at ameeting of Local 10 called for that purpose, its membershipresolved to retain its separate autonomy and to oppose the180 NLRB 1583,supplementedby 81 NLRB 2952 The IAN did notintervenein thisproceeding. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA239IAIU motion. On April 10, 1952, over the protest of Local 10,which wanted a determination of the controversy on the merits,the Board granted the IAIU request to withdraw the motion toconsolidate. The following day, the IAIU notified Local 10 thatitwould not seek to compel consolidation, but exhorted Local 10to accede to consolidation voluntarily.During the early part of 1952, the IAIU engaged in negotiationswith the Employer with respect to an agreement regardingthesaleof a new sickness and accident policy which theEmployer contemplated offering to the public. These negotia-tions apparently dragged on for several months without adefinitive agreement being reached. On June 30, 1952, thepresident of Local 10 informed the IAIU that its memberswere desirous of concluding an agreement concerning thesale of this type of insurance because of the additional com-missions they would derive therefrom, and that it had begunnegotiations on its ownbehalf with the Employerconcerningthematter. The president of Local 10 also inquired whetherthe IAIU contemplated reconvening its negotiating committeetomeet with the Employer on this subject. After an exchangeof correspondence,inwhich the IAIU cautioned Local 10 nottonegotiateseparatelywith the Employer over the newinsurance plan, the membership of Local 10 voted over-whelmingly to accept the Employer's proposals relative to thesale of the sickness and accident insurance, and a supplementalagreement was executed between Local 10 and the Employerembodying these proposals. Immediately thereafter, the IAIUwas notified by Local 10 of the action thus taken.At a meeting of the IAIU executive board in November 1952,itadopted a resolution calling upon Local 10 to submit toinclusion in the nationwide unit or be expelled from the IAIU.This resolution was communicated to the president of Local 10on December 5, 1952, with instructions that a meeting ofthe local be called within 10 days for the purpose of havingthemembers repudiate its former position and agree to begoverned by the nationwide agreement. Accordingly, a regularLocal 10 membershipmeeting wascalled for December 12.Itwas immediately preceded by a meeting of the Local'sexecutive board, which voted 14-3 to recommend to the mem-bership rejection of the IAIU directive. At the regular meeting,attended by approximately 43 out of a total membership of181,' 40members voted to poll all members as to whetherthey desired to accept or reject the IAIU proposal. Ballotswere thereupon mailed to the members together with notifica-tion that a regular meeting was scheduled for January 9, 1953,for the purpose of tabulating the results of the poll.At the January 9 meeting, which was attended by approxi-mately 70 members, the votes were opened and counted, andrevealed that 135 members voted to reject the IAIU directive,19 voted in favor of it, and there was 1 void ballot. A motionwas made and carried by a vote of 56 to 10 to disaffiliatefrom the IAIU and to form the Associated,to assignthe Local3Usual attendanceat such Local10 meetings averaged23 members. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARD10 contract as well as all assets and property to the Associated,to accept all officers of Local 10 as officers of the Associated,todissolve Local 10 and return its charter to the IAIU, andto inform the Employer and the IAIU of the action taken. Itwas then agreed to conduct a mail ballot among all membersofLocal 10 to determine whether or not action taken onJanuary 9 was agreeable. A special meeting was scheduledfor January 14 for the purpose of tabulating the results ofthis poll, which revealed that 124 members voted in favor ofthemotion, 33 voted against it, and 1 ballot was void. TheIAIU and the Employer were notified of the results of thepoll.Since the meeting of January 9, 1953, the Associated hasheld regular scheduled meetings attended by the same numberofmembers as previously attended Local 10 meetings, atleast145 of the 180 members of Local 10 canceled theircheckoff authorizations with the Employer and designated theAssociated as the recipient of their dues, and the Associatedhas requested recognition by the Employer. The Employerrefused to re*ognize the Associated, but agreed to processgrievances with the Associated's grievance committeemen intheir individual capacities, and they have been thus handlinggrievances on behalf of their members.On January 13, 1953, the IAIU, having been apprised of thedisaffiliation action of January 14, voted to suspend Local 10,itsofficers, and executive board, and to appoint a trustee.The IAIU sent out forms to the members of Local 10 askingthem to reaffirm their loyalty to the Local, and also requestedrecognition by the Employer. On March 27, 1953, Local 10held its firstmeeting called by the trustee and the IAIUpresident, at which 4 of the normal complement of 8 officerswere selected and grievance committees for a few Marylanddistrictswere appointed. Neither the minutes of this meeting,nor those of a subsequent meeting of Local 10, reveal thenumber of members who attended.On February 6, 1953, after receiving the conflicting claimsto representation of its Maryland agents, the Employer sentletters to the IAIU and the Associated in which it stated thatthe organizations should present their claims to the Boardfordetermination of the issue. Meanwhile, the Employerwithheld the use of the bulletin boards and held the checked-offdues in escrow. After neither organization availed itself ofthe Board's processes to determine the validity of their rivalclaims, the Employer filed the instant petition.InThe Louisville Railway Company case,4 under circum-stances closely paralleling those herein, the Board held thatthe assignment of a contract by a local, to which its inter-nationalwas not a signatory, to a newly formed successorlabor organization, did not destroy the continuing identityof the contractual bargaining representative, and that the490 NLRB 678. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA24 1assigned contract between the successor and the employerconstituted a bar.Finding that no schism had occurred underthose circumstances,theBoard stated that that case wasanalogous to decisions in which it held that a mere change ofaffiliation of the contracting union did not disturb the con-tinuing identity of the contractual bargaining agent, and notedthat--The fact that at a later date a faction of [the local]soughtto repudiate its assignment of the contract and reestablish[the local]as the representative of the employees of theEmployer, does not disturb the stability of the bargainingrelationship between the Employer and the [successor],nor create a 'schism'. At the hearing in this proceeding,[the local]contended that it now represents approximately245 employees who had previously joined [the successor].The position of [the local],therefore,is substantially thesame as that of any rival union which seeks designationas a representative of an Employer'semployees at aninappropriate time.We believe that our decision in theLouisvillecase, andrelated decisions,$iscontrolling here. In the instant case,Local 10 alone had been certified as the exclusive bargainingrepresentative of the Employer'sMaryland agents, and hadseparately bargained for and executed the contract hereinvolved.After themembership of Local 10 voted to disaffiliatefrom the IAIU,dissolve Local 10, and assign its contract tothe newly formed Associated,theAssociated succeeded tothe contract with the Employer.Accordingly,the attempt bytheminority group which remained in Local 10 to repudiatethe assignment and breathe new life into the Local, in ouropinion, placedLocal10 in "substantially the same [position]as that of any rival union which seeks designation as repre-sentative of an Employer'semployees at an inappropriatetime."On the basis of the foregoing,and the entire record in thisproceeding,we find, contrary to the contentionof Local 10,that the Associated succeeded to the existing contract withthe Employerand is currently the administrator of that con-tract.Accordingly, we conclude that the contract is a bar andwe shall therefore dismiss the petition.6[The Board dismissed the petition.]5 See,e.g , Chesapeake&Potomac Telephone Company, 89 NLRB 231.6In view of this conclusion,we find it unnecessary to pass upon the Associated's alter-native contention that a schism has occurred within the ranks of Local 10Likewise,while the Associated and Local 10 requested at the hearing that the Boardadjudicate their respective rights in the property and assets of Local 10,in accordance withour usual policy, we shall not pass upon this matter.